IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00073-CR
 
Ex parte
Daniel Lee Ainsworth
                                                                                    
 
 

From the County Court
Robertson County, Texas
Trial Court No. 03-380CR
 

ORDER

 
Daniel Ainsworth is appealing from the trial
court’s action in ruling on an application for writ of habeas corpus.
In an April 18, 2007 Abatement Order, we abated this
appeal with directions for the trial court to conduct any necessary hearings,
make appropriate findings and recommendations, enter a corrected order, and have
a record of the proceedings prepared within seventy-five (75) days after the
date of the Order, and for the trial judge to enter a certification of the
right to appeal from the revised order.
            It has come to our attention that,
since the occurrence of the actions complained of by Appellant in the trial
court below, a new trial judge has taken the bench and that our Abatement Order
has not been acted on.  Accordingly, we extend for sixty (60) days after the
date of this Order the time period in which the new trial judge shall act in
accordance with our April 18 Abatement Order.
The trial court clerk is ordered to prepare a
supplemental clerk’s record containing all orders and findings of fact and
conclusions of law which the trial court renders or makes and file the supplemental
clerk’s record with the Clerk of this Court within seventy-five (75) days after
the date of this Order.
The court reporter is ordered to prepare and file
a supplemental reporter’s record within seventy-five (75) days after the date
of this Order of any hearing held in response to this Order.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
(Chief Justice Gray dissents to this order for the
same reasons he dissented from the last abatement order.  Ex parte
Ainsworth, 218 S.W.3d 315 (Tex. App.—Waco 2007 (Chief Justice Gray
Dissenting Opinion to Abatement Order))
Order
issued and filed August 15, 2007
Do
not publish